Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PRINT POWDER RESERVOIR SEALED FROM ATMOSPHERE AT LOWER PRESSURE THAN ATMOSPHERE.
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 11/4/22 is acknowledged.
Claims 4, 10, 11 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/4/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nakazato et al. (US 2005/0265751).
With respect to claim 1, Nakazato et al. disclose a print powder cartridge, comprising: a hopper (e.g. item 100B) to maintain an amount of print powder (e.g. item CA) therein; and an atmospheric pressure seal (e.g. item 100C) to seal the hopper from atmosphere; wherein a pressure within the hopper and sealed by the atmospheric pressure seal is lower than atmosphere (as discussed at least in paragraphs 34-38, 54 and/or 65).
With respect to claim 2, Nakazato et al. further disclose wherein the atmospheric pressure seal (100C) is removed after insertion of the print powder cartridge into a printing device (as shown at least by figs. 4 and/or 8).
With respect to claim 3, Nakazato et al. further disclose wherein a removal of the atmospheric pressure seal (100C) causes an airflow into the hopper (100B) and causes clumps of print powder to be broken up (as shown at least by figs. 4 and/or 8; and/or as discussed at least in paragraphs 54 and/or 65).
With respect to claim 5, Nakazato et al. further disclose comprising a movable wall (e.g. item 100C) that may increase the internal area of the hopper (100B) after additional of the print powder (CA) therein so as to create the lower-than-atmosphere pressure therein (as shown at least by figs. 4 and/or 8; and/or as discussed at least in paragraphs 54 and/or 65).
With respect to claim 7, Nakazato et al. disclose a method of aerating a print powder, comprising: creating a below-atmosphere pressure within a print powder reservoir (e.g. item 100B) of a print cartridge; sealing the print powder reservoir with a seal (e.g. item 100C); and eliminating the seal to aerate a print powder maintained within the print powder reservoir (as discussed at least in paragraphs 34-38, 54 and/or 65; and/or as shown at least by figs. 4 and/or 8).
With respect to claim 8, Nakazato et al. further disclose wherein removal of the seal occurs when the print cartridge is coupled to a printing device (as discussed at least in paragraphs 34-38, 54 and/or 65; and/or as shown at least by figs. 4 and/or 8).
With respect to claim 9, Nakazato et al. further disclose wherein the removing of the seal creates an airflow past the seal and into the print powder reservoir (as discussed at least in paragraphs 34-38, 54 and/or 65; and/or as shown at least by figs. 4 and/or 8).

Claim(s) 1, 6 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanba et al. (JP 2017-44880A).
With respect to claim 1, Kanba et al. disclose  print powder cartridge, comprising: a hopper (e.g. item(s) 1, 4 and/or 4C) to maintain an amount of print powder (e.g. developer and/or toner) therein; and an atmospheric pressure seal (e.g. item 100C) to seal the hopper from atmosphere (as discussed at least in the “<Intake process>” section); wherein a pressure within the hopper and sealed by the atmospheric pressure seal is lower than atmosphere (as discussed at least in the “<Intake process>” section).
With respect to claim 6, Kanba et al. further disclose wherein the print powder is a toner (as discussed at least in the “<Image forming apparatus>” section).
With respect to claim 14, Kanba et al. disclose a print toner cartridge, comprising: a print toner reservoir (e.g. item(s) 1, 4 and/or 4C) to receive an amount of powder toner therein (as discussed at least in the “<Image forming apparatus>” section); a seal to seal the print toner reservoir from atmosphere (as discussed at least in the “<Image forming apparatus>” section and/or “<Intake process>” sections); and an atmospheric reduction device (e.g. pump unit 3a to reduce the atmospheric pressure within the print toner reservoir after the seal has sealed the toner within the print toner reservoir (as discussed at least in the “<Image forming apparatus>” section and/or “<Intake process>” sections; and/or as shown at least by fig. 11(a)).

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter: The prior art of record does not disclose or suggest the claimed creating a below-atmosphere pressure within a print powder reservoir of a print cartridge comprises: reducing the internal volumetric area within the print powder reservoir; placing the print powder within the print powder reservoir before sealing the print powder reservoir with a seal; and increasing the internal volumetric area within the print powder reservoir, in combination with the remaining claim elements as set forth in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH S WONG/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


JSW